   Case 1:20-cv-01490-RGA Document 1 Filed 11/02/20 Page 1 of 5 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

MICHAEL CRUZ and KIRSTIN                         )
ANTON, as Parents and Next Friend                )
of K.H., a minor,                                )   C.A. No.:
                                                 )
       Plaintiffs,                               )
                                                 )
            v.                                   )
                                                 )
RYAN LOUGHMAN,                                   )
EAN HOLDINGS, LLC, d/b/a                         )
ENTERPRISE RENT-A-CAR                            )
                                                 )
       Defendants.                               )

                                    NOTICE OF REMOVAL

       Come now Defendant CAMRAC, LLC, improperly named as EAN HOLDINGS, LLC

d/b/a ENTTERPRISE RENT-A-CAR and, pursuant to 28 U.S.C. § 1332, 1441, and 1446, file its

Notice of Removal of said cause of action to the United States District Court for the District of

Delaware. In support thereof, Defendant show as follows:

                                         THE ACTION

       1.        On March 12, 2020 Michael Cruz, Individually and as Parent and Next Friend of

K.H. a minor and Kristen Anton, as Parents and Next Friend of K.H., a minor, filed a civil action

in the Superior Court of the State of Delaware, styled Michael Cruz and Kristen Anton, as

Parents and Next Friend of K.H., a minor. Plaintiffs v. Ryan Loughman, EAN Holdings, LLC,

d/b/a Enterprise Rent-A-Car, Defendants, Case No. N20C-03-114 AML, against the Defendants

alleging negligence, negligence per se, willful and wanton conduct, and negligent entrustment.

(See Complaint, attached hereto as Exhibit A.)

       2.        As established below, this Court has jurisdiction over this case pursuant to 28

U.S.C. § 1332 (Diversity Jurisdiction) and 28 U.S.C. § 1441 (Removal Jurisdiction). Less than
    Case 1:20-cv-01490-RGA Document 1 Filed 11/02/20 Page 2 of 5 PageID #: 2




30 days have elapsed since these Defendants first received the Complaint on October 16, 2020,

and the time within which to answer or otherwise plead has not yet expired.

       3.      This action could have been filed in this Court pursuant to 28 U.S.C. § 1332

because there is complete diversity of citizenship between the Plaintiff and the Defendants, and

the amount in controversy exceeds the jurisdictional minimum of $75,000.00, exclusive of

interest and costs.

                               DIVERSITY OF CITIZENSHIP

       4.      Plaintiffs are citizens of Delaware.   (See Ex. A, ¶ 1, 2 and 3.), Defendant

CAMRAC, LLC is a citizen of Connecticut, (See Ex. B.) 1 Defendant Loughman, is a citizen of

Massachusetts.

       5.      As neither Defendant, CAMRAC, LLC or Ryan Loughman are citizens of the

State of Delaware, the “forum defendant rule” set forth in 28 U.S.C. § 1441(b)(2) does not apply.

                               AMOUNT IN CONTROVERSY

       6.      The Complaint alleges five separate causes of action against the Defendants

involving substantial and life altering injuries to a minor child and seeks the compensatory and

punitive damages for the injuries resulting from a motor vehicle accident dated April 6, 2019 in

Route 113 in Sussex County, Delaware. (See Ex. A.)

       7.      When a plaintiff does not limit his or her claim to an amount less than the

jurisdictional minimum, the case may be removed unless “it appears to a legal certainty that the

plaintiff cannot recover the jurisdictional amount.” Frederico v. Home Depot, 507 F.3d 188,

195-96 (3d Cir. 2007).


1
  For purposes of Diversity, citizenship for an LLC is determined by the citizenship of its
members and the state of organization is irrelevant. Lincoln Benefit Life Company v. ALS Capital
Ventures LLC, 800 F.3d 99 (3rd Cir. 2015).


                                                2
   Case 1:20-cv-01490-RGA Document 1 Filed 11/02/20 Page 3 of 5 PageID #: 3




       8.      Based on the above, the amount in controversy in this personal injury action

involving an substantial motor vehicle accident involving multiple individuals will more likely

than not exceed the minimum threshold necessary to invoke this Court’s diversity jurisdiction.

See 28 U.S.C. § 1332(a) (amount in controversy must exceed the sum or value of $75,000.00).

                                              OTHER

       9.      Pursuant to 28 U.S.C. § 1446(a), copies of the process, pleadings, and orders filed

in the Superior Court of the State of Delaware are attached hereto as Exhibits C and D.

       10.     In accordance with 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

being filed with the Clerk of the Superior Court of the State of Delaware and Plaintiff is being

provided with written notice of the filing of this Notice of Removal. (See Certification, attached

hereto as Exhibit E; Notice to Plaintiff, attached hereto as Exhibit F; Defendants’ Notice of

Filing Notice of Removal, attached hereto as Exhibit G.)

                                          CONCLUSION

       11.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 and 28

U.S.C. § 1441. There is complete diversity of citizenship between the parties and the amount in

controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

       Wherefore, premises considered, the Defendants remove this action from the Superior

Court of the State of Delaware to this Court, and respectfully request that this Court assume

jurisdiction over this civil action to the exclusion of any further proceedings in the state court.



                                       Respectfully submitted,




                                                  3
  Case 1:20-cv-01490-RGA Document 1 Filed 11/02/20 Page 4 of 5 PageID #: 4




                             WILKS, LAW, LLC


                             By: /s/ R. Stokes Nolte
                                 R. Stokes Nolte (DE Bar No. 2301)
                                 4250 Lancaster Pike, Suite 200
                                 Wilmington, Delaware 19805
                                 Telephone: 302-225-0850
                                 Facsimile: 302-225-0851
                                 rnolte@wilks.law

                                 Attorney for CAMRAC, LLC

Dated: November 2, 2020




                                      4
   Case 1:20-cv-01490-RGA Document 1 Filed 11/02/20 Page 5 of 5 PageID #: 5




                              CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2020, I caused the NOTICE OF REMOVAL to be

served upon the following counsel of record via electronic mail and U.S. Mail, postage prepaid

and properly addressed.


Leroy A. Tice, Esq. (DE Bar No. 5090)
Charles H. Toliver, IV, Esq. (DE Bar No. 633)
LAW OFFICES OF LEROY TICE, ESQ.
1203 N. Orange Street, Second Floor
Wilmington, DE 19801
ltice@teamtice.com
ctoliver@teamtice.com



                                                   /s/ R. Stokes Nolte
                                                  R. Stokes Nolte (DE Bar No. 2301)
